IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
v. : 3:48-CR-00349
: (JUDGE MARIANI)
DOMINIQUE MICHAEL BUCKNER, _:
Defendant.
ORDER

AND NOW, THIS | % DAY OF JANUARY, 2020, upon consideration of
Defendant Dominique Michael Buckner’s pre-trial motions (Docs. 20, 21, 22, 23, 24, 25, 26),
for the reasons set forth in the accompanying memorandum opinion, IT IS HEREBY
ORDERED THAT:

1. Defendant's Motion to Compel Disclosure of Confidential Informant (Doc. 20) is

DENIED.

2. Defendant's Motion for Discovery Pursuant to Rule 16 (Doc. 21) is DENIED.

3. Defendant's Motion for Grand Jury Transcripts (Doc. 22) is DENIED.

4. Defendant's Motion for Disclosure Pursuant to Rules 404(b) and 609 of Federal

Rules of Evidence (Doc. 23) is GRANTED AS LIMITED:
a. The Government shall produce all Fed. R. Evid. 404(b) evidence of which
it is aware and that it intends to offer at trial no later than ten calendar

days prior to trial.
b. To the extent that the Government has, or becomes aware of, any
evidence which falls within the ambit of Fed. R. Evid. 609(b), it shall
provide Defendant with written notice of its intent to use such evidence at
trial no later than ten calendar days prior to trial.

5. Defendant's Motion for Disclosure Pursuant to Federal Rule of Evidence 807
(Doc. 24) is GRANTED AS LIMITED: The Government shall provide written
notice of its intent to offer any Rule 807 statement and its particulars no later than
ten calendar days before trial.

6. Defendant's Motion for Bill of Particulars (Doc. 25) is DENIED.

7. Defendant's Motion for Expert Information Pursuant to Rule 16(a)(1)(G) of the
Federal Rules of Criminal Procedure (Doc. 26) is GRANTED AS LIMITED:

a. The Government shall provide Defendant with a copy of Jennifer Libus’
resume and qualifications as soon as practicable.

b. Should any additional expert witnesses be identified whose testimony the
Government intends to use in its case in chief, it shall timely disclose that
information to the defense in accordance with the Federal rules.

8. To the extent that the Government has not already done so, the Government shall
turn over any and all information which meets the Brady, Giglio, and Jencks Act

standards for disclosure at the appropriate time and shall fully comply with its duty
to learn of any as-yet-unknown evidence properly disclosable under Brady, Giglio,
and the Jencks Act.

9. Aseparate Order scheduling the above-captioned action for trial shall follow.

    

(
Robert D. Mariani~
United States District Judge
